February 16, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                          ASHISH KAPOOR, M.D., Appellant

NO. 14-11-00118-CV                       V.

   THE ESTATE OF MARGARET E. KLOVENSKI, JAKE KLOVENSKI & MARY
        HASSLER, INDIVIDUALLY AND AS NEXT FRIENDS, Appellees
                        ____________________



      This cause, an appeal from the order in favor of appellees, The Estate of Margaret
Klovenski, Jake Klovenski & Mary Hassler, Individually and as Next Friends, signed January
20, 2011, was heard on the transcript of the record. We have inspected the record and find
no error in the trial court’s order. We order the trial court’s order AFFIRMED.

      We order appellant, Ashish Kapoor, M.D., to pay all costs incurred in this appeal.
We further order this decision certified below for observance.